Order entered September 15, 2017




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-17-00659-CR

                             DAVE ESTER NEWMAN, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 195th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F16-30710-N

                                             ORDER
       The record was due July 31, 2017. By postcard dated August 2, 2017, we notified court

reporter Velma Lopez that the reporter’s record was overdue and directed her to file the

reporter’s record by September 1, 2017. To date, the reporter’s record has not been filed and we

have had no correspondence from Ms. Lopez.

       We ORDER court reporter Velma Lopez to file, within FIFTEEN DAYS of the date of

this order, the complete reporter’s record in this appeal. We caution Ms. Lopez that the failure to

file the reporter’s record by that time will result in the Court taking whatever remedies it has

available to ensure the complete reporter’s record in this appeal is filed.
       We DIRECT the Clerk to send copies of this order to the Honorable Hector Garza,

Presiding Judge, 195th Judicial District Court; to Velma Lopez, official court reporter of the

195th Judicial District Court; and to counsel for all parties.



                                                       /s/       ADA BROWN
                                                                 JUSTICE